 1   Wendy H. Chau, SBN 278801
     Law offices of Wendy H. Chau
 2   580 California St. Suite 1200
     San Francisco, CA 94104
 3   Ph. (415)539-6116
     info@attorneychau.com
 4
     Attorney for Plaintiff:
 5   John DeNecohea
 6
 7                                    UNITED STATES DISTRICT COURT
 8                        DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 9
                                                       )    Case No 2:13-cv-01906-MCE-CKD
10   JOHN DENECOCHEA,                                  )
                                                       )
11                             Plaintiff,              )
                                                       )
12                  vs.                                )
                                                       )    ORDER TO REOPEN
13                                                     )
     STEVEN HAWKINSON and GARY                              DISCOVERY FOR LIMITED
     MARTENS, et al.                                   )
14                                                     )    PURPOSES TO OBTAIN
                                                       )    JAILHOUSE VIDEO
15                             Defendants.             )
                                                       )
16                                                     )
                                                       )
17
18           Having reviewed the parties’ Stipulated Agreement to Reopen Discovery for Limited
19
     Purpose to Obtain Jailhouse Video of Subject Incident, and good cause appearing, the Court
20
     hereby grants the request to reopen discovery, to and including December 18, 2019, for said
21
     limited purpose of obtaining a video related to this case from the Sacramento County Main Jail.
22
23   The parties may issue subpoenas as needed to obtain the video from Sacramento County.

24           IT IS SO ORDERED.

25   Dated: October 15, 2019
26
27
28                                                      1
     ORDER                                   Case No. 2:13cv01906MCECKD
